UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1041



KEITH S. BROWN,

                                               Plaintiff - Appellant,

          and


DANIEL BROWN, an infant,      who   brings   this
action by his next friend,

                                                            Plaintiff,

          versus


NATALIE RAMSEY; RUBY HART,

                                              Defendants - Appellees,

          and


KAREN DAVIS; JOSEPH RAMSEY; JUANITA JOYCE;
MARY JANE LECKRONE; BILLY K. CANNADAY, JR.;
STEPHANIE MOATS; ARLISS KETCHUM; GAIL HEATH;
JAMES M. HAGGARD,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CA-98-75)


Submitted:   May 8, 2001                       Decided:   May 21, 2001
Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith S. Brown, Appellant Pro Se. Timothy Meade Richardson, HUFF,
POOLE & MAHONEY, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith S. Brown appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) and 42 U.S.C.

§§ 1985 & 1986 (West 1994) complaints.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Brown v. Ramsey, No. CA-98-75 (E.D. Va. Nov. 24, 2000).     We deny

Appellees’ motion to dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                2